DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, a scan system which includes a computer configured to execute a web application linked with a message sharing system and an image processing apparatus including a scanner, wherein the computer comprises: a first memory storing first instructions; and a first processor executing the first instructions causing the computer to: issue confirmation data in response to a scan request generated on the basis of a post of a scan-related message from a user account belonging to the message sharing system; receive, as a destination to which scan data is posted, a designation of a communication space in the message sharing system or a direct message to the user account belonging to the message sharing system; store the destination associated with the confirmation data in a storage; and provide the confirmation data to a post source of the scan-related message through the message sharing system, wherein the image processing apparatus comprises: a second memory storing second instructions; and a second processor executing the second instructions causing the image processing apparatus to: receive an input of data from a user for a scan service using the message sharing system; and transmit the input data and scan data generated using the scanner to the computer so that the scan data is the post to the destination through the message sharing system, and wherein the first instructions further cause the computer to: when the input data transmitted from the image processing apparatus corresponds to the confirmation data stored in the storage, post the scan data transmitted from the image processing apparatus to the destination associated with the confirmation data through  the message sharing system; as defined in the specification, in combination with all other limitations in the claim as defined by applicant.
Claims 2-6 depend on claim 1, thus are allowable for the same reasons stated above.
Claim 7 recites similar limitations as claim 1, thus is allowable for the same reasons stated above.
Claim 8 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, a image processing apparatus comprising: a scanner; a memory storing instructions; and a processor executing instructions causing the image processing apparatus to: receive  an input of data from a user for a scan service using a message sharing system; and transmit  the input data and scan data generated using the scanner to a web application linked with the message sharing system so that the scan data is the post to a predetermined destination through the message sharing system, wherein, when the input data transmitted from the image processing apparatus corresponds to confirmation data that the web application has issued and stored in a storage for a user account belonging to the message sharing system the scan data transmitted from the image processing apparatus is posted, by the web application, to the predetermined destination associated with the confirmation data through  the message sharing system, and wherein the predetermined destination is a communication space in the message sharing system or a direct message to the user account; as defined in the specification, in combination with all other limitations in the claim as defined by applicant.
Claims 9 and 10 recite similar limitations as claim 8, thus is allowable for the same reasons stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katano (US 9749480) teaches an image scanning system including a terminal and cloud server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244.  The examiner can normally be reached on 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENT YIP/Primary Examiner, Art Unit 2672